
	

115 HR 1157 RH: To clarify the United States interest in certain submerged lands in the area of the Monomoy National Wildlife Refuge, and for other purposes.
U.S. House of Representatives
2017-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 406
		115th CONGRESS2d Session
		H. R. 1157
		[Report No. 115–541]
		IN THE HOUSE OF REPRESENTATIVES
		
			February 16, 2017
			Mr. Keating introduced the following bill; which was referred to the Committee on Natural Resources
		
		
			February 2, 2018
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To clarify the United States interest in certain submerged lands in the area of the Monomoy
			 National Wildlife Refuge, and for other purposes.
	
	
 1.United States interest in certain submerged landsThe Congress finds that the United States did not acquire any right, title, or interest in or to submerged lands in Nantucket Sound or the waters above such submerged lands as a result of the taking described in United States v. 3,000 Acres of Land, Misc. Civil Action No. 6340 (D. Mass., dated June 1, 1944).
		
	
		February 2, 2018
		Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
